Case 2:20-cv-00435-CBM-PJW Document 17 Filed 03/13/20 Page 1 of 2 Page ID #:222



 1 David Halberstadter (SBN 107033)
   david.halberstadter@katten.com
 2 Joanna M. Hill (SBN 301515)
   joanna.hill@katten.com
 3 Shelby A. Palmer (SBN 329450)
   shelby.palmer@katten.com
 4 KATTEN MUCHIN ROSENMAN LLP
   2029 Century Park East, Suite 2600
 5 Los Angeles, CA 90067-3012
   Telephone: 310.788.4400
 6 Facsimile: 310.788.4471
 7 Attorneys for Defendant
   ViacomCBS Inc.
 8
 9
                       UNITED STATES DISTRICT COURT
10
                     CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12
13 CANDESHA WASHINGTON,                  ) Case No. 2:20-cv-00435
                                         )
14                   Plaintiff           ) DEFENDANT’S NOTICE OF
                                         ) LODGING
15       v.                              )
                                         ) [L.R. 5-4.2]
16 VIACOMCBS, INC.; AND DOES 1           )
   THROUGH 50,                           ) [Hon. Consuelo B. Marshall]
17                                       )
                Defendants.              ) [Defendant’s Motion to Dismiss; Request
18                                       ) for Judicial Notice; Declaration of
                                         ) Joanna M. Hill; and [Proposed] Order
19                                       ) filed concurrently herewith]
                                         )
20                                       ) Date: May 5, 2020
                                         ) Time: 10:00 A.M.
21                                       ) Place: Room 8B
                                         )
22                                       )
                                         )
23                                       )
                                         )
24
25
26
27
28
Case 2:20-cv-00435-CBM-PJW Document 17 Filed 03/13/20 Page 2 of 2 Page ID #:223



 1 TO THE COURT, PLAINTIFF AND HER ATTORNEY OF RECORD:
 2           Pursuant to Local Rule 5-4.2, the following item is exempt from electronic filing,
 3 and will therefore be manually lodged:
 4           1.    Defendant ViacomCBS Inc.’s allegedly infringing episode of the
 5 television series Bull titled “Her Own Two Feet” (the “Bull Episode”). The Bull
 6 Episode is identified in the Declaration of Joanna M. Hill as Exhibit B.
 7           The Bull Episode may be manually lodged under Local Rule 5-4.2 because it is a
 8 non-paper physical exhibit.
 9
10 Dated: March 13, 2020                     KATTEN MUCHIN ROSENMAN LLP
11
12                                           By: /s/ Joanna M. Hill
                                                  Joanna M. Hill
13                                           Attorneys for Defendant
                                             ViacomCBS Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
     143762145
